Citation Nr: 0943850	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for seizures, to 
include as due to exposure to radiation and chemical agents. 

2.  Entitlement to service connection for loss of vision, to 
include as due to exposure to radiation and chemical agents.

3.  Entitlement to service connection for blurred vision, to 
include as due to exposure to radiation and chemical agents.

4.  Entitlement to service connection for vertigo, to include 
as due to exposure to radiation and chemical agents.

5.  Entitlement to service connection for chronic 
encephalitis, to include as due to exposure to radiation and 
chemical agents.

6.  Entitlement to service connection for depression, to 
include as secondary to encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1984 to December 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), in which the benefits sought on 
appeal were denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims his current conditions are related to his 
service, to include due to exposure to radiation and chemical 
agents.  He contends that his conditions are the result of 
long-term exposure to radiation and chemical agents while he 
served as a nuclear weapons specialist.  The Veteran stated 
that his duties involved painting, cleaning parts, applying 
sealants, changing limited life components, and striping 
paint.  See April 2006 statement in support of the case.   As 
explained below, the Board finds that additional development 
is necessary prior to adjudication of the claim.  In 
particular, a new VA examination is needed. 

A review of the service treatment records during the period 
of the Veteran's enlistment, in particular from 1988 to 1989, 
show several entries where the Veteran presented with 
complaints of impaired vision, dizziness, nausea, and 
lightheadedness.  After this period during service, the 
record, however, does not show similar complaints until 1999.  
In April 1999, the Veteran again began to complain of 
dizziness, vertigo, diplopia, nausea, and vomiting.  
Initially, it was thought that he had suffered from a 
seizure.  After further diagnostic testing, including CT and 
MRI brain scans, spinal tap, and seriological testing, he was 
evaluated with possible encephalitis, demyelinating process, 
or vasculitis, but no specific etiology for the Veteran's 
symptoms was determined.  A later CT brain scan and a MRI 
brain scan showed evidence of a cerebral vascular accident 
(CVA).  

The Veteran was afforded a VA examination in October 2004; 
however, the examiner did not provide an adequate medical 
opinion in order for the Board to adjudicate the claims.  
First, the examiner failed to provide a clear opinion on the 
nexus between the Veteran's symptoms in service (blurred 
vision, dizziness, vertigo, etc) and the bundle of symptoms 
shown in April 1999.   Even though the examiner concluded 
that no medical opinion could be drawn without resorting to 
mere speculation because there was no diagnosed condition in 
service, the examiner did not fully address whether the 
symptoms in service indicated the onset of the Veteran's 
current disorders.  

The October 2004 examiner also failed to provide an opinion 
on whether the Veteran's current disorders were related to 
his alleged radiation and chemical agent exposures.  Further, 
the October 2004 examiner did not provide a clear snapshot of 
the Veteran's current disability(s).  As such, a new VA 
examination is in order to identify the nature of the 
disability(s) and to determine the most likely etiology and 
time of onset of the current condition(s).   See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.  

Accordingly, the case is REMANDED for the following action:

1.   By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.  

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of the 
Veteran's current disorder(s) manifested 
by seizures, loss of vision, blurred 
vision, vertigo, and chronic encephalitis.  
The goal of the examination is twofold:  
to obtain definitive diagnoses of any 
current currents; and to obtain a medical 
opinion as to the likelihood that any 
diagnosed condition is related to service, 
including as due to inservice exposure to 
radiation or chemical agents. 

In order to achieve this goal, the 
examiner should be asked to review the 
Veteran's complete claims file, including 
service medical records, prior examination 
reports, and a copy of this remand.  The 
examiner should provide a detailed review 
of the Veteran's history and current 
complaints pertaining to his claimed 
conditions.  The examiner should perform 
all studies deemed appropriate and set 
forth the findings in detail in the 
examination report.  The RO/AMC should 
make the claims file available to the 
examiner, who should review the entire 
claims file in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  

Following the review of the record and 
examination of the Veteran, the examiner 
should provide diagnoses for any disorders 
manifested by seizures, loss of vision, 
blurred vision, vertigo, and chronic 
encephalitis.  For any disorder diagnosed, 
the examiner should provide a medical 
opinion as to the likely etiology and time 
of onset of such diagnosed conditions.  
Specifically, the examiner should provide 
an opinion whether it is at least as 
likely as not (a 50% degree of probability 
or higher) that a diagnosed disorder had 
an onset during service or is due to any 
aspect of the Veteran's period of service, 
including exposure to radiation or 
chemical agents.   

Concerning the Veteran's depression, the 
RO/AMC should provide the Veteran with an 
examination with an appropriate examiner, 
to determine the nature and likely 
etiology of his depression.  After a 
review of the record and examination of 
the Veteran, the examiner should provide a 
diagnosed for any psychological disorder.  
For any disorder diagnosed, the examiner 
should provide a medical opinion as to the 
likely etiology of the disorder.  In 
particular, the examiner should provide an 
opinion whether it is at least as likely 
as not that the Veteran's condition is 
related to service, including as secondary 
to any other service-connected disorder. 

4.  Thereafter, the RO/AMC should then re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


